Territory of Michigan to wit,

William Gray v. Augustus B. Woodward

In Trespass on the case Damages Dolls 1000-
Endorse “This action is instituted to recover damages (to the amount of Fifty Bank Notes of the Bank of Detroit of ten Dollars each with interest, signed by the said Augustus B. Woodward, as President of the said Bank) which damages the PlaintifF hath sustained, by reason of the said A. B. Woodward signing the said Notes, as President of the said Bank and authorizing the issuing of the same, without funds for their redemption.”
Hickman P. Q.
P Audrain Esqr
Clk of S. Court
Please issue a capias as above returnable to next Supreme Court term—
Yrs
August 31, 1811— Harris H. Hickman

[In the handwriting of Harris H. Hickman]